Order filed, January 10, 2018.




                                            In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                    NO. 01-17-00749-CR

                            JOSEPH LUIS CANTU, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                  On Appeal from the
                                  Travis County, Texas
                          Trial Court Case D-1-DC-17-904033



                                          ORDER

       The reporter’s record in this case was due 12/06/2017. See Tex. R. App. P. 35.1.
On 12/07/2017, this court granted in part the court reporter’s extension to file the record
within 30 days. The record has not been filed with the court. Because the reporter record
has not been filed timely, we issue the following order.

       We order Ellie Klemens and Nicole Edwards, the official (or substitute) court
reporter, to file the record in this appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM